Title: To Thomas Jefferson from John Brown Cutting, 4 November 1787
From: Cutting, John Brown
To: Jefferson, Thomas



Sir
London 4 Novr. 1787

Notwithstanding Mr. Parker, who is soon to profit from the honor of a personal acquaintance with you in Paris, will smooth his passage to that intercourse by introductory letters both of Mr.  Adams and Colonel Smith, the weight of those characters with Your Excellency compar’d with the levity of my claims to Your confidence must make every post-recommendation of him from me unrequisite as it is unessential, yet I can no more desist from writing my testimony in his favour with theirs than I can omit such an occasion to repeat my grateful sense of that condescention on the part of your Excellency towards me, which so recently converted disappointments into instruction and vexation into delight.
In several wide conversations with Your Excellency, in which I was always debtor for much valuable knowledge and just observation, I recollect already to have mention’d Mr. Parker to You in terms of high estimation and regard. Instead therefore of again repeating them on paper, permit me rather barely to remind You, that in speaking of American commerce, I not only ventur’d to insinuate the propriety of attempting to extend the India traffic and improve a new domestic channel for the fur-trade, (and likewise the facilities in both the one and the other, that the Government of France, or at any rate, some of her subjects cou’d give us;) but also to state to you my conception of the fitness of Mr. Parker in point of integrity, genius, property and mercantile knowledge to assist in planing, pursuing or sustaining such rational and comprehensive schemes of bussiness in both branches as might eventually alike promote the emolument of Individu[als] and the national wealth and prosperity.
If the opinions I then had the honor of dilating to you whether my own or those of others continue to impress you as they appear’d to do at that time; and if Your Excellency also after conversing with Mr. Parker shou’d concur with me in thinking him well qualified to agitate, capable to ripen and skilful to methodise and compleat extensive plans of commercial business in France I flatter myself You will not consider it too obtrusive or importunate in me thus to solicit in behalf of a man of merit and fortune, and an American merchant of real ability, a share of that countinance and confidence with which I thought Your Excellency lately both hon[ored] and obligd. Your most respectful And Obedt: Servt.,

John Brown Cutting

